61 F.3d 912
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dorinda SORENSEN, Plaintiff-Appellant,v.STATE of ARIZONA et al., Defendants-Appellees.
No. 94-16904.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Dorinda Sorensen appeals pro se the district court's summary judgment in favor of the State of Arizona in her action alleging that as a state hearing officer, she was paid less than her male counterparts, in violation of the Equal Pay Act, 29 U.S.C. 206(d); the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.; 42 U.S.C. Secs. 1981 and 1983; and the Equal Protection Clause of the Fourteenth Amendment.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We affirm for the reasons stated in the district court's order filed on September 28, 1994.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellees' motion to strike affidavit and exhibits is denied as moot